Citation Nr: 0317174	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, status-post coronary artery bypass grafts with a 
history of hypertension, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	K. Scott Stapp, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO confirmed 
and continued a 60 percent rating for coronary artery 
disease, status-post coronary artery bypass grafts with a 
history of hypertension.  The Board remanded this case to the 
RO in September 2001 for additional development.  Thereafter, 
the RO completed the requested development and confirmed its 
previous decision.  The case was before the Board again in 
August 2002 at which time the Board conducted additional 
development of the claim pursuant to 38 C.F.R. § 19.9(a)(2).


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in August 2002.  The development conducted by 
the Board has been completed and, pursuant to a recent 
decision by the Federal Circuit Court of Appeals, the case 
must be remanded to the RO for review of the evidence in the 
first instance.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).

Furthermore, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
during the appeal period which included new notice 
requirements on the part of VA.  See 38 U.S.C.A. § 5103 
(2002).  On remand, the RO should notify the veteran of any 
outstanding information, whether medical or lay evidence or 
otherwise, which is necessary to substantiate his claim and 
indicate which portion of that information and evidence, if 
any, is to be 


provided by the veteran and which portion, if any, VA will 
attempt to obtain on behalf of the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must provide the veteran with 
notice that complies with the provisions 
of 38 U.S.C.A. § 5103.  The RO must also 
review the claims file and ensure that all 
development action required by 38 U.S.C.A. 
§  5103A (West 2002) is fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2002).

2.  Thereafter, the RO should readjudicate 
the claim for an increased rating for 
coronary artery disease, status-post 
coronary artery bypass grafts.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


